After advisement, expressed their concurrence in the view of the statute relied upon by the counsel for the appellee, but added, that thus construing the statute, it seemed necessarily to follow that a claimant must be permitted to show by parole evidence, those facts connected with his claim, which the same statute requires him to show as a condition precedent to the maintenance of his action at law upon his rejected claim.
Upon this intimation of the Court's opinion, a decree was entered by consent of parties, dismissing the appeal. *Page 267